Citation Nr: 1139333	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2007.  A statement of the case was issued in May 2008, and a substantive appeal was received in June 2008.  

On forms received in June 2008 and August 2008, the Veteran marked the appropriate box and line, respectively, to indicate that he wanted a hearing before the Board at the RO.  A hearing was scheduled per the Veteran's request.  However, by statement received in August 2010, the Veteran's representative cancelled the hearing.

Additional evidence was received in July and August 2010; and a written waiver of preliminary RO review was received in August 2010.
    
The issues of entitlement to service connection for depression and anxiety have been raised by the record (specifically, in a statement received in June 2008).  The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for back disability, and the issues of entitlement to service connection for panic attacks, stroke, hypertension, memory loss have also been raised by the record (specifically in a statement dated in July 2010).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
The Veteran has advanced his claim for VA benefits based on his assertion that he served in Vietnam while in the Coast Guard.  However, an official response to an RO request for verification of Vietnam service was to the effect that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  This is consistent with the Veteran's personnel records which do not show any service in Vietnam.

In a September 2004 letter, the Veteran stated that he served in Vietnam from January to June 1970 period.  He indicated that he served on the Point Marone and the Point Cypress.  In view of the specificity as to the names of the vessels and the timeframe cited by the Veteran, the Board believes that a request for verification of service on these two Coast Guard cutters is necessary and appropriate to fully assist the Veteran with his claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appropriate Coast Guard unit and request verification of the Veteran's claims service on the Point Marone and the Point Cypress during the January to June 1970 timeframe.  Should the RO be referred to other possible sources for such information, the RO should take appropriate follow-up action.  The results of the request(s) for verification should be associated with the claims file. 

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


